DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 21 May 2021 has been entered.

Allowable Subject Matter
Claims 1-16 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require that the two spaced apart lower clevises being recessed into and behind a first face of a flat plate wherein the first face is a machine engaging face in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent No. 7,108,475 to Gustafson discloses lower clevises 50/51/52/53 (FIG. 5) that could be used with flat plate 113 of FIG. 12 (similar to flat plate 11 of FIG. 5), however, Gustafson does not disclose that two spaced apart lower clevises 50/51/52/53 being recessed into and behind a first face of flat plate 113 wherein the first face is a machine engaging face in combination with the other claim limitations. Instead, two spaced apart lower clevises 50/51/52/53 are not behind a first face of flat plate 113 wherein the first face is a machine engaging face. See FIG. 5 embodiment for context for the location of two spaced apart lower clevises 50/51/52/53. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,287,152 shows telescoping part 148/149 in Fig. 3 for the current application’s Claim 3 adjustment structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Gerald McClain/Primary Examiner, Art Unit 3652